IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY, AND DBA
LOST PRAIRIE CYCLES; AKA THOMAS
EARL MADDUX,
                                                            Appellant
v.

MICHAEL D. REID,
                                                            Appellee



                            From the 87th District Court
                             Limestone County, Texas
                              Trial Court No. 29,549-A


                                       ORDER


        In an order dated April 24, 2014, this case was abated and remanded to the trial

court because the Court had reached an impasse in our ability to obtain the reporter’s

record in this appeal. The trial court was ordered to:

     1. hold a hearing, within 21 days from the date of the order, to determine
        and resolve the issue with regard to the amount of payment required to
       obtain the record and a date (or number of days after payment) by which
       the reporter will have the record properly prepared and filed;

   2. inform appellant that if the reporter’s record is necessary to the appeal
      and is not timely paid for, the appeal will be dismissed for want of
      prosecution; and

   3. inform the reporter that the consequences of failing to file the complete
      and proper record with this Court as ordered by the trial court pursuant
      to the above order, the reporter may be held in contempt for which the
      reporter may be ordered to pay a fine and may also be ordered to forfeit
      her fee for the preparation of the reporter’s record.

       A record of the hearing and any findings made by the trial court were due to be

filed in this Court within 35 days from the date of the order.

       We have been informed that only a telephone call occurred with the reporter and

that no hearing was held as ordered.

       Accordingly, we reinstate this appeal, and ORDER the trial court to:

   1. hold a hearing, in open court, with the reporter and appellant present,
      within 14 days from the date of this order, to determine and resolve the
      issue with regard to the amount of payment required to obtain the record
      and a date (or number of days after payment) by which the reporter will
      have the record properly prepared and filed;

   2. inform appellant that if the reporter’s record is necessary to the appeal
      and is not timely paid for, the appeal will be dismissed for want of
      prosecution; and

   3. inform the reporter that the consequences of failing to file the complete
      and proper record with this Court as ordered by the trial court pursuant
      to the above order, the reporter may be held in contempt for which the
      reporter may be ordered to pay a fine and may also be ordered to forfeit
      her fee for the preparation of the reporter’s record.



Maddux v. Reid                                                                    Page 2
         A reporter’s record of the hearing is ORDERED to be submitted to this Court

within 21 days from the date of this order. Further, the trial court is ORDERED to

prepare a written order and submit it to the trial court clerk within 7 days from the date

of the hearing. The supplemental clerk’s record containing the trial court’s written

order is ORDERED to be submitted to this Court within 21 days from the date of this

order.

         This appeal is again abated to give the trial court jurisdiction to conduct the

hearing as herein ordered.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated and abated
Order issued and filed June 12, 2014




Maddux v. Reid                                                                      Page 3